BROSMAN, Judge
(concurring in the result):
I concur most heartily in the result. However, it seems to me that the author of the principal opinion works somewhat too hard to reach the conclusion in which we all agree. It is from much of the argumentative product of those excess labors that I wish to dissociate myself. Particularly am I unsympathetic toward any slightest suggestion that a presumption of apprehension obtains in these premises. Likewise, I am unfriendly toward any scent of the notion that' — -in the nature of things, by the law of averages, or what you will — at least some of the accused’s prior absences “must have been” terminated by apprehension.
To me the problem before us here is not really a difficult one. We are dealing with a question of admissibility only. Desertion and absence without leave are certainly similar offenses. There are shown against the accused seven previous convictions of absence without leave of varying periods as bearing on the presence of an intent to remain away from his organization permanently. Unauthorized absences in this substantial number — uncharac-terized as to method of termination by either Government or defense — to my mind simply do bear in some degree on the accused’s intent. Moreover, they bear on this element with sufficient-— perhaps barely sufficient — force to overweigh countervailing auxiliary policy considerations. Hence, admitting them for the court-martial’s consideration does not constitute error. Certainly the evidential weight to be attached to them is a matter for the determination of the triers of fact.